Citation Nr: 0425321	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Timeliness of the appeal.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling; irritable 
bowel syndrome associated with entamoeba histolytica with 
chronic dysentery, rated as 30 percent disabling; soft tissue 
injury of the right knee, rated as 10 percent disabling; and 
entamoeba histolytica with chronic dysentery, rated as 
noncompensably disabling.  A total rating based on individual 
unemployability is in effect from October 4, 1999.  The 
veteran has been found to have basic Chapter 35 eligibility.  

Service connection has been denied for a number of 
disabilities, and a recent rating action denied entitlement 
to an earlier effective date for certain disabilities.  The 
issue certified on appeal relates to timeliness of the 
veteran's appeal for a number of issues.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, received by the Board with a date of August 
9, 2004, the veteran indicated that he wanted to have a 
hearing before a Veterans Law Judge at the RO.

Accordingly, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


